DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (Machine Translation of JP 2004-018752 A).
Regarding claims 1, 3-6 and 10-12, Watanabe discloses a rubber composition for a conveyor belt ([0001]) comprising 30 to 65 parts by mass of carbon black per 100 parts by mass rubber component (i.e. overlapping a content of carbon black is from 45 to 100 parts by mass with respect to 100 parts by mass of the rubber component; overlapping more than 50 parts by mass and 80 parts by mass or less with respect to 100 parts by mass of the rubber component) ([0008]), wherein the rubber component comprises butadiene rubber and 30% by mass or more of natural rubber (i.e. overlapping a rubber component containing from 80 to 100% my mass of natural rubber and from 0 to 20% by mass of butadiene rubber; overlapping a content of natural rubber is more than 80% by mass and 95% by mass or less with respect to a total amount of the rubber component and a content of the butadiene rubber is 5% by mass or more and less than 20% by mass with respect to the total amount of the rubber component) ([0015]), wherein the composition may comprise sulfur as a vulcanizing agent and may contain a vulcanization accelerator in amounts of 0.1 to 10 parts by mass per 100 parts by mass rubber composition (i.e. sulfur; vulcanization accelerator) ([0038]-[0041]), and specific embodiments are disclosed wherein the sulfur is present at 1.58 parts by mass per 100 parts by mass rubber component and the vulcanization accelerator is present at 1.20 parts by mass per 100 parts by mass rubber component (i.e. overlapping content 
It would have been obvious to one of ordinary skill in the art to choose any amounts in the disclosed ranges including those in the claimed ranges and thereby arrive at the claimed invention.
Regarding claim 6, Watanabe discloses that the rubber may be used in a conveyor belt having a cover rubber layer, a reinforcing layer and a back cover layer ([0074], Fig. 1).  Given that the disclosed rubber has the advantage of providing low power consumption, high breaking strength and abrasion resistance, it would have been obvious to use the composition to make any rubber layer of the conveyor belt including the upper surface cover layer in order to provide a belt/upper surface cover layer having the advantages of providing low power consumption, high breaking strength and abrasion resistance.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (JP 2016-089046 A, using machine translation of WO 2016/072134 A1).
Regarding claims 1-12, Zou discloses a cover rubber for a conveyor belt ([0004]) comprising a composition comprising a rubber component comprising natural rubber and 20-80 parts by mass of polybutadiene rubber (i.e. overlapping a rubber component containing from 80 to 100% my mass of natural rubber and from 0 to 20% by mass of butadiene rubber) ([0016]-[0017]), wherein the composition comprises 40 to 2/g and a DBP oil absorption from 115 to 130 mL/100g (i.e. overlapping a content of carbon black from 45 to 100 or more than 50 parts by mass and less than 80 parts by mass per 100 parts by mass rubber component; overlapping nitrogen specific surface area of from 115 to 160 m2/g and overlapping DBP oil absorption from 115 to 140 mL/100g) ([0018]-[0021]), wherein the composition comprises 0.4 or greater to less than 2.0 parts per 100 rubber component of sulfur (i.e. overlapping content of sulfur from 0.50 to 2.00 parts by mass or 0.50 or more and less than 2.00 parts by mass  per 100 parts rubber component) ([0022]), wherein the composition comprises a vulcanization accelerator ([0023]), an amount of vulcanization accelerator of 1.4 parts per 100 of rubber composition is exemplified and would have been obvious to use (i.e. overlapping a content of vulcanization accelerator from 1.50 or less per 100 parts by mass rubber component; overlapping mass ratio of vulcanization accelerator to sulfur from 0.50 to 3.00) (Table 1).  The composition may be used to make a cover layer in a conveyor belt having a top cover layer, reinforcing layer and a bottom cover layer (i.e. upper surface cover rubber layer formed of the rubber composition, a reinforcing layer and a lower surface cover rubber layer) ([0016], [0023], [0027]). 
It would have been obvious to one of ordinary skill in the art to choose any amounts in the disclosed ranges including those in the claimed ranges and thereby arrive at the claimed invention.
Regarding claims 3 and 7, while Zou discloses a minimum of 20% butadiene rubber and the claims require a maximum of less than 20%, it is apparent, that the  In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount disclosed by Zou and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount, it therefore would have been obvious to one of ordinary skill in the art that the amount of butadiene rubber disclosed in the present claims is but an obvious variant of the amounts disclosed in Zou, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782